244 S.W.3d 797 (2008)
Tina EIDE, et al., Appellants,
v.
STATE AUTO NATIONAL INSURANCE COMPANY, et al., Respondents.
No. WD 68246.
Missouri Court of Appeals, Western District.
February 13, 2008.
Thomas Stein, Kansas City, MO, for Appellant.
Bradley C. Nielsen, Nikki Cannezzaro, Kansas City, MO, for Respondent.
Kansas City, MO, Co-Counsel for Respondent.
Before RONALD R. HOLLIGER, P.J., HAROLD L. LOWENSTEIN, and THOMAS H. NEWTON, JJ.

ORDER
PER CURIAM.
Ms. Tina Eide appeals the summary judgment in favor of State Auto National Insurance Company.
For reasons stated in the memorandum provided to the parties, we affirm. Rule 84.16(b).